DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/735,699 filed January 7, 2020.

Allowable Subject Matter
Claims 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 3 is allowed because none of the prior art either alone or in combination discloses a semiconductor module comprising a semiconductor apparatus and cooling apparatus, wherein the cooling apparatus includes: a top plate, the semiconductor apparatus being mounted on the top plate; a jacket including a side wall connected to the top plate, a bottom plate connected to the side wall and facing the top plate, and a cooling pin fin extending in such a manner as to taper from the bottom plate toward the top plate, wherein at least the bottom plate and the cooling pin fin are integrally formed, and at least one of ends of the cooling pin fin is firmly fixed to the top plate; an inlet in communication with one of sections of the coolant flow portion, the one section being associated with one direction, and for letting coolant into the coolant flow portion; and an outlet in communication with another section of the coolant flow portion, the other section being associated with another direction opposite to the one direction, and for letting coolant out of the coolant flow portion, and wherein the cooling pin fin has a substantially rhombic shape long along a direction from the one section toward the other section and having round corners when viewed in cross section in a plane parallel to a principal surface of the top plate, and a curvature radius of the corners in the cross section of the cooling pin fin is greater at a position close to the top plate than at a position close to the bottom plate, in combination with the other limitations of claim 3. Claims 4 & 6-11 are also allowed based on their dependency from claim 3. 
Claim 5 is allowed because none of the prior art either alone or in combination discloses a semiconductor module comprising a semiconductor apparatus and cooling apparatus, wherein the cooling apparatus includes: a top plate, the semiconductor apparatus being mounted on the top plate; a jacket including a side wall connected to the top plate, a bottom plate connected to the side wall and facing the top plate, and a cooling pin fin extending in such a manner as to taper from the bottom plate toward the top plate, wherein at least the bottom plate and the cooling pin fin are integrally formed, and at least one of ends of the cooling pin fin is firmly fixed to the top plate; the side wall extends in such a manner as to taper from the bottom plate toward the top plate, in combination with the other limitations of claim 5. Claims 12-19 are also allowed based on their dependency from claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walczyk (Pre-Grant Publication 2019/0385925)
Schultz (Pre-Grant Publication 2017/0287809)
Tsai (Pre-Grant Publication 2016/0309619)
Fujita (Pre-Grant Publication 2013/0206371)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818